Citation Nr: 1614886	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-44 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post arthroscopic debridement chondromalacia patella, right knee, with residual degenerative joint disease (right knee disability), prior to November 15, 2007 and on and after January 1, 2008.



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the Veteran's claims file rests with the RO in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of that hearing is associated with the claims file.

In a December 2015 statement, the Veteran's representative requested another hearing before the Board.  As the Veteran has already been afforded the aforementioned hearing before the Board in October 2012, and has not alleged any sort of error or fault with that hearing, the Board finds that an additional hearing is not warranted.  Pertinent law and regulations afford the claimant "a" hearing, and such has already been provided to the Veteran in the present case.  See 38 U.S.C.A. § 7107(d)(1) (West 2014); 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2015).

The rating decision on appeal awarded a temporary total evaluation for the Veteran's service-connected right knee disability based upon convalescence following surgery, effective November 15, 2007, and 10 percent evaluation on and after January 1, 2008.  Accordingly, the issue stated on the cover page of this decision has been revised to consider an increased rating during those periods in which a full grant of the benefit sought has not yet been awarded.



FINDINGS OF FACT

1.  Prior to November 15, 2007 and from January 1, 2008, the Veteran's right knee disability has been manifested by pain, but flexion has not been limited to less than 90 degrees, and extension is not limited.

2.  The Veteran's right knee disability is manifested by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for a separate evaluation of 10 percent, but no more, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of entitlement to a higher initial rating for a right knee disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, letters dated in July 2008, May 2009, July 2009, and February 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue on appeal does not stem from an application for benefits, it stems from a notice of disagreement to the initial rating assigned by a VA rating decision.  38 C.F.R. § 3.159(b)(3) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed. Reg. 23353-23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic rating criteria.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no evidence that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in August 2009, February 2010, and January 2015, and an addendum opinion was obtained in November 2015.  The record does not reflect that these examinations are inadequate for rating purposes.  In that regard, the examinations are based upon physical examination of the Veteran as well as a review of the records in the claims file and provide sufficient detail to rate the Veteran's right knee disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal, the intended focus of the testimony.  The representative and the VLJ asked questions to ascertain the severity of the Veteran's right knee disability, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the October 2012 Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that an initial rating greater than 10 percent is warranted for his right knee disability.  As noted above, in the rating decision on appeal, the RO awarded a temporary total evaluation for the Veteran's service-connected right knee disability, effective November 15, 2007, and a 10 percent rating on and after January 1, 2008.  As a 100 percent evaluation has been awarded for the time frame of November 15, 2007 through January 1, 2008, the rating decision constitutes a full grant of the benefit sought during that time frame.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the time frames for consideration of an increase in the Veteran's right knee disability are prior to November 15, 2007 and on and after January 1, 2008.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

With regard to the Veteran's right knee disability, the level of disability at the time that service connection was granted is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, was the service-connected disorder, and that limitation of flexion of the leg, under Diagnostic Code 5260, is a residual condition.  

Diagnostic Code 5003 states that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Diagnostic Code 5003 further provides that, when the limitation of motion of the joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints involved when it is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45, 30, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 contemplates limitation of extension of the leg, and provides for 10, 20, 30, 40, and 50 percent ratings when extension of the leg is limited to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint when both are compensable.  See VAOPGCPREC 09-04 (September 17, 2004). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Service treatment records dated from November 2006 are negative for any complaints of or treatment for a right knee disability.

Private treatment records dated from October 2007 through August 2008 reveal that the Veteran presented on November 7, 2007 complaining of right knee pain for the prior six months.  He reported increased pain with standing and stairs, and increased tenderness.  An October 2007 magnetic resonance imaging scan (MRI) of the right knee showed joint effusion; a prominent Baker's cyst, and; decreased definition on the anterior cruciate ligament thought to be the result of an old trauma and a disruption at the femoral attachment site.  There was a defect along the articular surface of the lateral femoral condyle near the midline situated anteriorly that likely represented donor sites for osteochondritis diseases and osteonecrosis.  Hyperemic changes were noted to be related to chronic stress.  Bone bruising and microfractures could not be excluded.  There was also slight degeneration of the meniscal cartilages.  The November 7, 2007 treatment report notes that the severity of the Veteran's pain was moderate and of a dull nature.  Pain was reported as aggravated by physical activity and relieved by rest.  The Veteran denied locking, catching, and giving way sensation.  

Physical examination of the right knee showed moderate effusion and the presence of a Baker's cyst.  Alignment was normal.  There was lateral joint line tenderness and retropatellar tenderness.  Range of motion showed full flexion and extension from 0 to 135 degrees with pain.  There was mild crepitus with motion.  All ligaments appeared stable, as a Lachman's test, an anterior drawer test, a posterior drawer test, and a pivot shift test were all negative.  A McMurray's test was positive laterally, and a patella grind test was positive.  Gait was normal.  X-rays of the right knee showed sclerosis of the lateral facet lateral trochlear groove, sclerosis medially and laterally, and peaking of the tibial spines.  The physician noted that MRI confirmed lateral meniscal tear, lateral femoral chondromalacia, osteochondritis dissecans, and patellar chondromalacia.  The physician indicated that there was an old anterior cruciate ligament injury, but no instability.  The diagnoses were degeneration of the articular cartilage of the patella; derangement of the lateral meniscus; tear of the lateral cartilage or meniscus; and Baker's cyst.

On November 15, 2007, the Veteran underwent a right knee arthroscopic procedure with excision of the medial plica, microfracture of the trochlear groove, and lateral release and proximal realignment of the patella.  The operation report denotes a preoperative diagnosis of right knee chondromalacia of the patellofemoral joint, osteochondritis dissecans of the medial femoral condyle, and a lateral meniscal tear.  Postoperative diagnoses included Grade 4 chondromalacia of the trochlear groove, patella tracing malalignment, grade 1 chondromalacia of the lateral femoral condyle, grade 3 chondromalacia of the posterolateral tibial plateau, and symptomatic medial plica.  The report documents the Veteran's preoperative symptoms of right knee pain, worse with going up and down steps, prolonged sitting, deep knee flexion, and start-up pain, and aggravated by physical activity.

In August 2009, the Veteran underwent a VA examination.  The Veteran reported right knee symptoms including pain and soreness with prolonged weight-bearing and with running or jumping, which he avoids.  He noted some stiffness but no weakness and some occasional swelling but no increased heat or redness.  The Veteran stated that he experienced infrequent give-way but no locking.  He described fatigability and lack of endurance for prolonged weight-bearing activities.  He denied flares and reported that he used a cane for balance primarily due to his service-connected deep vein thrombosis.  He denied episodes of dislocation and subluxation.  

Physical examination showed antalgic gait.  Examination of the right knee revealed no deformity, and no increased heat or redness.  There was medial joint line tenderness.  The ligaments appeared to be intact with negative Lachman's and drawer sign.  A McMurray's sign was also negative.  Range of motion showed flexion to 120 degrees with pain at the endpoint, and extension to 0 degrees.  Repetitive range of motion studies did not produce a reduced range of motion or induce additional pain, but the examiner noted that with any prolonged physical activity, the range of motion would be reduced in flexion from 0 to 90 degrees secondary to pain and lack of endurance.  Examination for deep venous thrombosis of the right lower extremity was also conducted, and the symptoms associated with that service-connected disorder were noted to include chronic soreness in the right thigh and calf with leg swelling.  The examiner diagnosed degenerative joint disease of the right knee, status post arthroscopic repair and meniscus deterioration.  

In February 2010, the Veteran underwent another VA examination.  The Veteran reported that he had improvement in his right knee symptoms after his November 2007 surgery, but that his knee gradually deteriorated.  He complained of chronic soreness intensified with squatting or attempted kneeling.  He reported some stiffness but no deformity, giving way, or locking.  There was lack of endurance for prolonged weight-bearing activities, such as running.  There was no effusion, episodes of dislocation or subluxation, or signs of inflammation.  There were no flares reported, just day-to-day discomfort.  The Veteran denied the use of prosthetic or assistive device and there was no functional limitation on standing or walking; however, increased pain was noted with prolonged weight-bearing and walking.  

Physical examination of the knee showed no deformity, no increased heat, and no redness.  There was medial joint line tenderness.  The ligaments were intact and a Lachman's test and drawer sign were both negative.  A McMurray's sign was also negative.  Range of motion showed flexion to 125 degrees and extension to 0 degrees with pain at the end point.  Repetitive range of motion testing showed reduced range of motion with flexion to 90 degrees and extension to 0 secondary to pain.  The diagnosis was status post arthroscopic debridement chondromalacia patella right knee with residual degenerative joint disease.

The February 2010 VA examiner also assessed the severity of the service-connected deep vein thrombosis in the right lower extremity.  Symptoms of this disability were noted to include chronic aching in the right lower extremity with swelling and soreness.

During his October 2012 hearing before the Board, the Veteran testified that his right knee disability caused pain, stiffness, and tenderness following use and that he experienced give-way after long walking.  He noted that his knee gave out once per week.  He reported reduced motion while climbing stairs and a somewhat constant level of pain.  He denied swelling and numbness and indicated that he could not sit for long periods of time without stretching.  He denied using medication and he reported that he was able to perform housework such as vacuuming and mowing the lawn, but that he required breaks to rest.  He indicated that he experienced no pain or stiffness approximately three days per week, that his symptoms were severe one day per week, and that he experienced "medium" symptoms the remainder of the week.  He denied current treatment and reported that he was employed and also enrolled in school.

In a January 2013 statement, F.G., M.D. opined that the Veteran had "well documented instability of the patellofemoral joints with severe recurrent subluxation or lateral instability of the patellar in the trochlear groove of the distal femur."  He noted that the ranges of motion in flexion and extension do not reflect the instability and recurrent subluxation and lateral instability at the patellofemoral joint."  Dr. G concluded that, "[b]ased upon the well documented diagnosis of patellofemoral instability with recurrent subluxation and grade 4 chondromalacic changes of the lateral femoral condyle, the patient fully meets the criteria listing 5257 with recurrent subluxation or lateral instability, severe."  Dr. G's opinion was based upon a review of the evidence in the claims file and summarizes the pertinent findings for both the left and right knee disabilities.

In January 2015, the Veteran underwent another VA examination.  The Veteran reported flare-ups of right knee symptoms with increased pain and decreased range of motion after use.  Physical examination revealed right knee range of motion with flexion to 120 degrees with pain and extension to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing, and post-repetitive use testing range of motion studies showed flexion to 120 degrees and extension to 0 degrees.  Thus, there was no additional limitation in range of motion of the right knee following repetitive-use testing.  The examiner noted that there was additional functional impairment after repetitive use, with contributing factors including less movement than normal and pain on movement.  There was no tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing showed normal strength in knee flexion and extension.  Joint stability testing was normal, as a Lachman test, a Posterior drawer test, and a valgus/varus test were all normal.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no evidence of shin splints and no evidence of a meniscal condition.  The Veteran did not undergo a total knee joint replacement, although he did undergo an arthroscopy.  There were right knee scars, but the scars were not painful or unstable and the total area was not greater than 39 square centimeters.  The Veteran did not require the use of an assistive device and there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  X-rays were negative for degenerative or traumatic arthritis and there was no X-ray evidence of patellar subluxation.  The examiner noted that the Veteran's right knee disability did not impact his ability to work.  The diagnoses were patellofemoral syndrome of the right knee and status post arthroscopic debridement of the right knee.  The VA examiner noted that the Veteran had three arthroscopy scars on the right knee, each scar measuring 0.5 centimeters (cm.) by 0.2 cm.  The examiner also acknowledged that there were contributing factors of pain, weakness, fatigability and incoordination and there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time, and that after repetitive movement and/or moderate exertion, the Veteran was expected to have a decrease of 20 to 30 degrees in flexion for the affected joint.  

In a January 2015 opinion, the examiner stated the Veteran had a history of multiple deep vein thromboses in the right leg complicated by a pulmonary embolus in 2009.  The examiner noted that this is a distinct and separate diagnosis from the right knee joint pathology.  The examiner concluded that the Veteran's complaints of pain, limited range of motion, and subluxation are likely due to his right knee patellofemoral syndrome and status post arthroscopic debridement conditions.  The complaints of leg swelling, pain, and episodes of shortness of breath are due to the deep vein thrombosis condition.

In a November 2015 supplemental opinion, the examiner noted that the Veteran's complaints of giving way and instability were likely due to his service-connected patellofemoral syndrome, as "knee giving out" is one of the most common complaints of patellofemoral syndrome.  However, at the time of the examination, there was no evidence of knee joint instability.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation greater than 10 percent is not warranted for the Veteran's right knee disability prior to November 15, 2007 or on and after January 1, 2008.  However, a separate rating of 10 percent is assigned for slight recurrent subluxation and lateral instability.  

The Veteran's 10 percent evaluation prior to November 15, 2007 was awarded based upon objective evidence of painful motion under Diagnostic Code 5003, in the absence of evidence demonstrating limitation of motion of the right knee which was compensable under the relevant diagnostic codes.  In that regard, prior to November 15, 2007, the evidence shows right knee flexion to 135 degrees with pain, and extension to 0 degrees.  As right knee flexion was not limited to 30 degrees or less, a higher initial rating greater than 10 percent is not warranted under Diagnostic Code 5260 prior to November 15, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Further, as extension was not shown to exceed 0 degrees, a separate compensable rating is not warranted under Diagnostic Code 5261 prior to November 15, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Accordingly, an initial rating greater than 10 percent is not warranted for the Veteran's right knee disability prior to November 15, 2007 under Diagnostic Codes 5260 or 5261.

The evidence of record dated on and after January 1, 2008 shows range of motion with flexion limited to 120 degrees on examination.  However, the medical evidence also shows that flexion was estimated to be reduced to 90 degrees secondary to pain and lack of endurance with repetitive motion and on flare-ups.  In that regard, the August 2009 VA examiner stated that range of motion showed flexion to 120 degrees with pain, but that with any prolonged physical activity, range of motion would be reduced in flexion to 90 degrees.  Similarly, a February 2010 VA examiner found range of motion with flexion to 125 degrees.  However, the examiner explained that repetitive range of motion testing showed reduced range of motion with flexion to 90 degrees secondary to pain.  Last, a January 2015 VA examiner found range of motion with flexion to 120 degrees with pain, but noted that the Veteran was expected to have a decrease of 20 to 30 degrees in flexion during flare-ups or with repeated use over time, bringing the resultant flexion to no more than 90 degrees.  Extension was consistently reported as 0 degrees.  Even with consideration of the impact of flare-ups, pain, and repetitive use, the evidence does not demonstrate flexion limited to 30 degrees or less sufficient to warrant an increased rating under the diagnostic criteria.  Accordingly, an increased rating greater than 10 percent is not warranted under Diagnostic Code 5260.  Further, as the evidence consistently shows extension to 0 degrees, an increased rating is not warranted under Diagnostic Code 5261.  Accordingly, as the evidence on and after January 1, 2008 does not demonstrate flexion limited to 30 degrees or less or extension limited to more than 0 degrees, an increased rating is not warranted for the Veteran's right knee disability from January 1, 2008.

The Veteran's complaints of pain and limited range of motion due to pain are adequately contemplated by the Rating Schedule, and there is no evidence suggesting functional loss due to weakness, excess fatigability, or incoordination.  As noted above, 38 C.F.R. §§ 4.40 and 4.45 specifically provide for the contemplation of any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  See DeLuca, 8 Vet. App. 202.  The U.S. Court of Appeals for Veterans Claims (Court) has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell, 25 Vet. App. 38.  Rather, pain only results in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.

Although the VA examinations of record document painful motion following repetitive-use testing, the additional limitation of motion following repetitive use testing was not great enough to result in an evaluation greater than 10 percent.  As noted above, the February 2010 VA examiner found that there was 125 degrees of flexion on range of motion, but only 90 degrees of flexion following repetitive range of motion testing secondary to pain.  Similarly, the August 2009 and January 2015 VA examiners characterized the Veteran's additional functional loss due to pain as an additional 30 degrees of limited flexion, resulting in 90 degrees of flexion.  This additional limitation of motion was considered by the Board in its determination of whether an increased rating is warranted.  However, the painful motion did not result in additional functional loss so severe as to warrant a higher rating.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Burton, 25 Vet. App. 1.  Accordingly, an increased rating greater than 10 percent is not warranted for the Veteran's right knee disability based upon functional loss prior to November 15, 2007 or on and after January 1, 2008.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the objective evidence of record does not demonstrate right knee ankylosis or impairment of the fibula, tibia, or femur, an increased evaluation for a right knee disorder is not warranted on those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2015).  Moreover, a rating in excess of 10 percent for a right knee disorder is not permitted for dislocation or removal of the semilunar cartilage or for genu recurvatum, as there is no evidence of those manifestations.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2015).

The Board has also considered whether a separate evaluation is warranted for right knee instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  The evidence reflects that the Veteran reported right knee instability, as well as give way.  Although the Veteran denied giving way in the November 2007 private treatment records and the February 2010 VA examination, he reported give-way during the August 2009 VA examination and during his October 2012 Board hearing.  At the hearing, the Veteran stated that his knee gave out at least once a week and also after long walking.  While the objective testing conducted during the VA examinations did not confirm evidence of instability or subluxation, in a January 2013 statement, Dr. G. opined that the Veteran had "well documented instability of the patellofemoral joints with severe recurrent subluxation or lateral instability of the patellar in the trochlear groove of the distal femur."  Further, in a November 2015 VA addendum opinion, the examiner noted that "knee giving out" is one of the most common complaints of patellofemoral syndrome, and noted the Veteran's complaints of giving way and instability even though there was no evidence of knee joint instability on examination in January 2015.  Although there is conflicting evidence as to whether the Veteran has lateral instability or recurrent subluxation associated with his right knee disability, there is some probative evidence in favor of such a finding.  With consideration of the benefit of the doubt, the Board concludes that a separate evaluation is warranted for lateral instability and recurrent subluxation under Diagnostic Code 5257.  Accordingly, the Board assigns a separate 10 percent rating for slight instability.  An evaluation in excess of 10 percent is not for application in this case.  Although the January 2013 medical opinion classifies the Veteran's knee instability as "severe," the Board finds that such a level of severity is contradicted by the objective findings in the medical evidence, particularly the multiple VA examinations showing little or no instability.  The Board is not bound by an examiner's use of particular language, but instead the rating must be based on the evidence as  a whole.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See generally 38 C.F.R. § 4.2  (noting that different examiners, at different times, will not describe the same disability in the same language).  In the present case, the evidence as a whole reflects no more than slight instability warranting a 10 percent separate rating.  

The Board has also considered whether a separate evaluation is warranted for the Veteran's right knee scars.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 38 C..F.R. § 4.14 (2015) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  A separate rating for the Veteran's right knee scars is not warranted in this case, as there is no evidence that the Veteran's scars were unstable or painful, or that they exceeded 6 square inches.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2015).  Accordingly, a separate evaluation for right knee scars is not warranted.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right knee disability.  See Thun, 22 Vet. App. at 115.  The Veteran's right knee disability is evaluated by rating criteria contemplating the impact of the disability upon the Veteran's right knee range of motion.  The Veteran does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected knee disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

A rating in excess of 10 percent are provided for certain manifestations of a right knee disability, but the evidence demonstrated that those manifestations were not present for any distinct period during the period of time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a claim for entitlement to a TDIU was denied alongside the Veteran's claim for entitlement to an increased rating for his right knee disability.  Although the Veteran initially appealed the denial of the TDIU claim, he subsequently withdrew that claim, and it was dismissed by the Board in its May 2013 decision.  Accordingly, the issue of entitlement to a TDIU is not currently before the Board.

The preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for a right knee disability prior to November 15, 2007 or on and after January 1, 2008.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to an initial evaluation greater than 10 percent for a right knee disability prior to November 15, 2007 and on and after January 1, 2008 is denied.

A separate 10 percent rating for right knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


